Citation Nr: 1500900	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-30 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an effective date earlier than April 29, 2011 for the grant of service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to August 1990, from December 2003 to February 2005, and from July 2005 to December 2007.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a July 2014 Board hearing before the undersigned Veterans Law Judge (VLJ) wherein the undersigned clarified the issues on appeal and afforded the Veteran the opportunity to submit additional relevant evidence in support of his claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103 (2013).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  


FINDINGS OF FACT

1.  A July 2008 RO decision denied entitlement to service connection for PTSD.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  Following the issuance of the July 2008 rating decision, the Veteran contacted VA on August 7, 2008 and indicated he would request reconsideration; this statement can reasonably be construed as a claim to reopen his prior denied claim for service connection for PTSD.  

3.  Thereafter, the Veteran submitted a statement on April 29, 2011 that he wished to reopen his claim for service connection for PTSD.  

4.  There is no competent evidence of record that the Veteran's PTSD first manifested prior to April 29, 2011.  


CONCLUSIONS OF LAW

1.  The July 2008 RO decision denying entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  An effective date earlier than April 29, 2011 for the grant of service connection for PTSD is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's appeal for an earlier effective date arises from the initial grant of service connection for posttraumatic stress disorder (PTSD).  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nevertheless, the Board notes that the Veteran received notice in May 2008, December 2011, and March 2012 regarding how effective dates are assigned.  

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the claims file.  He was also provided with a July 2014 Board hearing that was compliant with the requirements of Bryant, 23 Vet. App. 488.  

Correspondence from a private attorney received in August and September 2014 indicates that the Veteran is pursuing an appeal for benefits from the Social Security Administration (SSA).  The Board acknowledges that complete SSA records have not been obtained.  However, there is no indication that these records are relevant to the current appeal, as the pertinent issue in this case involves the date that the Veteran's claim was received by VA.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (VA has an obligation to secure SSA records if there is a reasonable possibility that the records would help to substantiate the veteran's claim.).  Thus, under the circumstances of the case, a remand would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Board is satisfied that all necessary development has been accomplished, and no further notice or assistance is required for a fair adjudication of the Veteran's claim.  Therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Earlier Effective Date - PTSD  

Generally, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2014).  The effective date of an award of disability compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date; otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2)(i).  

The reference above to "the date entitlement arose" is not defined in the current statute or regulation.  The U.S. Court of Appeals for Veterans Claims (CAVC) has interpreted it as the date when the claimant met the requirements for the benefits sought; this is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110 (a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  

The Veteran was most recently separated from active service in December 2007.  He first submitted a claim of entitlement to service connection for PTSD that was received by VA in April 2008, within one year of his separation.  This claim was denied in a July 2008 RO decision based upon lack of a current diagnosis of PTSD; the July 2008 decision also noted that the Veteran failed to report for a VA examination in June 2008.  See 38 C.F.R. § 3.655 (2014) (when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.).  

Following the July 2008 RO decision, the Veteran received notice of the denial that same month.  Thereafter, the record contains an August 2008 report of contact wherein the Veteran reported that he would be in training until September 2008 and that he would be asking for reconsideration and for his VA examination to be rescheduled.  

Subsequently, in April 2011, the Veteran requested to reopen his claim of entitlement to service connection for PTSD and stated that he missed his prior examination due to being out of state for training and reclassification of his military occupational specialty (MOS).  In essence, the Veteran and his representative assert that his original April 2008 PTSD claim remained pending based upon the August 2008 report of contact.  

Following notification of a decision by the RO, the claimant can initiate an appeal by filing a notice of disagreement (NOD) with the RO.  38 U.S.C.A. § 7105(a) (West 2014).  Except for simultaneously contested claims, an NOD must be filed within one year of the mailing of notice of the initial review or determination.  38 U.S.C.A. § 7105(b) (1).  If no NOD is filed within that year, the RO's determination becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103 (2014).  Additionally, an NOD must be in writing and express dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction (AOJ) and a desire to contest the result.  38 C.F.R. § 20.201 (2014).  While no special wording is required, the NOD must be in terms which can be reasonably construed.  Id.  If the AOJ gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  Id.  

Under 38 C.F.R. § 3.156(b) (2014), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  The CAVC has interpreted 38 C.F.R. § 3.156(b) as preventing an unappealed RO decision from becoming final if new and material evidence is received within one year of notice of the decision and is not addressed.  Young v. Shinseki, 22 Vet. App. 461, 469 (2009).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  

As noted above, following notice of the July 2008 RO denial, the Veteran contacted the RO in August 2008 to report that he would be in training until September 2008 and that he would be asking for reconsideration and to have his VA examination rescheduled.  While the August 2008 report of contact may be construed as expressing a desire to contest the July 2008 RO denial, given the Veteran's indication that he would be requesting reconsideration, it is significant that the report of contact was not a written submission by the Veteran, nor did it identify the specific determinations with which the Veteran disagreed; therefore, the August 2008 report of contact cannot be construed as an NOD.  See 38 C.F.R. § 20.201.  

Additionally, the August 2008 report of contact is not new and material evidence because it does not relate to an unestablished fact involving the Veteran's claim for PTSD; rather, the report of contact merely provided information about the Veteran's training and his intentions regarding his claim.  Moreover, no new and material evidence was added to the record in the one year following notification of the July 2008 RO decision.  For these reasons, the July 2008 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).  

If the veteran states that he wishes to reopen his claim before the appeal period ends, but does not submit new and material evidence, his statement is accepted as a new claim and not as new and material evidence relating to the original claim.  See Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005).  Therefore, at best, the Board finds that the Veteran's August 2008 notification, phrased as a request for reconsideration, is nothing more than a new claim to reopen the prior denial of his PTSD claim.  However, as discussed below, there is no evidence that the Veteran's PTSD manifested prior to the currently assigned effective date of April 29, 2011.  Therefore, even when construing the Veteran's August 2008 report of contact as a new claim, this does not lead to an earlier effective date, as the date entitlement arose is not prior to April 29, 2011.  

After submission of his April 2011 claim, the Veteran was afforded a VA examination in June 2011 where he was diagnosed with severe, chronic alcohol abuse that was less likely than not related to his military service.  An October 2011 RO decision continued the previous denial for PTSD because there was no diagnosis and no nexus to active service.  Within one year of the October 2011 RO decision, the Veteran submitted new and material evidence which prevented the decision from becoming final.  Specifically, private treatment records from November 2011 document a diagnosis of PTSD related to combat experiences.  The Veteran submitted statements in March and April 2012 which indicated that he now had a diagnosis of PTSD.  Additionally, a May 2012 VA examination provided a current diagnosis of PTSD which was related to his active service.  Thereafter, the June 2012 RO decision, currently on appeal, granted the Veteran's claim, effective April 29, 2011.  

The Board has also considered 38 C.F.R. § 3.157 (2014), regarding informal claims consisting of VA hospitalizations and VA outpatient examinations; however, given that the earliest VA examination provided to the Veteran for his PTSD was in June 2011, after the currently assigned effective date in April 2011, application of 38 C.F.R. § 3.157 does not yield an earlier effective date.  

Additionally, the Board has considered whether there is any liberalizing law or VA issue upon which the grant of service connection for PTSD is or can be based.  However, none is found in this instance; hence, an earlier effective date is not warranted based on application of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114(a)(3) (2013).  

Moreover, to the extent that the statements of the Veteran and his representative at the July 2014 Board hearing could be construed as an allegation of clear and unmistakable error in the July 2008 RO decision, in that VA's duty to assist required them to reschedule the Veteran for a new VA examination following his statements in the August 2008 report of contact, the Board points out that a breach of VA's duty to assist cannot form the basis for a claim of CUE.  See Baldwin v. West, 13 Vet. App. 1, 5 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

In sum, the Board has carefully considered its duty to sympathetically and liberally read the Veteran's pleadings, but such a review weighs against the Veteran's claim.  While the sympathetic reading of pleadings is the correct standard for addressing this question, the Board also notes that application of the reasonable doubt doctrine as expressed in 38 U.S.C.A. § 5107 (West 2014) and 38 C.F.R. § 3.102 (2014) does not yield a different result.  The Veteran's claim to reopen his claim of entitlement to service connection for PTSD was received on April 29, 2011.  Even when construing the Veteran's August 2008 report of contact as a claim to reopen, there is no evidence of record that his PTSD first manifested prior to April 29, 2011; therefore, the date entitlement arose is not prior to that date.  As such, an effective date earlier than April 29, 2011 for the grant of service connection for PTSD is not warranted, and the appeal must be denied.  



ORDER

Entitlement to an effective date earlier than April 29, 2011 for the grant of service connection for PTSD is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


